DETAILED ACTION
Applicants' claim amendments and arguments, filed January 22, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 stands rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter a joint inventor regards as the invention.
Claim 10 recites “the compressed tablet contains one or more ingredient(s) in addition to the alpha-lipoic acid and the compression tablet is formed by a method comprising compressing the method comprises producing the compression tablet by a method that comprises compressing the alpha-lipoic acid and one or more other 


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 8, 10, 14-19, and 23-28 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Benjamin (U.S. 2013/0136703). 
Benjamin teaches a diffusion rate limiting matrix is utilized to lingually and/or sublingually deliver ALA (Abstract). When high concentrations of ALA make continued contact with cells in the mouth and GI tract, those cells may swell and burst, causing an apoptotic "burn" effect [0016]. Provided that the lingual/sublingual delivery system is homogeneous, and the thioctic acid concentration is within the preferred range, the release of thioctic acid onto lingual surfaces is delayed and dispersed enough that the burn effect is overcome, especially within the concentration range of 1-3% thioctic acid 
It would have been prima facie obvious to one of ordinary skill in the art making the composition of Benjamin to choose from the options taught by Benjamin and arrive at the instant claims. Accordingly, a prima facie case of obviousness is established. See MPEP 2143(I)(A). 


Obviousness Remarks 
Applicants argue that the broadest reasonable interpretation standard must be consistent with the instant specification and that the meaning of a term from the instant specification may be defined by implication. MPEP 2111.01.  Applicants submit that through repetitive use of descriptions throughout the specification including a) use of the term "compressed tablet", b) describing the production of the tablet as lacking the application of heat, c) describing the differentiation of a sustained release profile versus a limited release profile, and d) the direct negation of a "compressed tablet" formulation when describing a lozenge formulation, the term "tablet", as interpreted upon consideration of the present Application in its totality, would not be interpreted by 
Examiner disagrees. The goal of Benjamin ‘703 is to deliver ALA to the oral cavity in a limited release formulation. A limited release formulation is a form of sustained release. Benjamin defines limited release to be where the rate of active agent release never increases. Benjamin states that sustained release permits the rate of release to increase. Such an increase in the release rate can cause apoptotic burn. Such a burn can be caused by disintegration of compressed tablets. For this reasons, Benjamin prefers the use of limited release systems. One of skill in the art following the teachings of Benjamin would understand that a limited release formulation is most desirable in avoiding apoptotic burn. However, the instant claims do not require avoidance of apoptotic burn. The artisan skilled in formulating pharmaceutical dosage forms understands that benefits and drawbacks must be balanced based on the desired application of the dosage. Frequently, as the amount of an active agent is increased, so are the side effects. However, where the end user can tolerate the side effects (i.e. apoptotic burn), there is motivation to formulate the embodiment less preferred by the prior art. Regarding a) the prior art is specific to the term “compression tablet” and does not indicate that all compressed (as instantly recited) forms are non-preferred. Regarding b) the instant claims do not negate the application of heat. Even claim 10 requires only that the tablet does not reach a temperature at which one ingredient does not melt during the compression step. Regarding c) the instant specification states 
The terms Sustained Release and Limited Release both refer to a formulation used for the lingual administration of active ingredient(s) that are slowly dissolved in the mouth. Because a second Peak ALA Release Rate does not exceed the first Peak ALA Release Rate, we are classifying it as Sustained Release. For many active ingredients that are lingually administrated, Sustained Release is acceptable because there is no significant  (U.S. 2019/0151285 at [0065]). 

Thus, the instant specification is in agreement with Benjamin that limited release is preferred but the instant specification considers some sustained release acceptable. Regarding d), Examiner is unable to locate where in the instant specification there exists a direct negation of a "compressed tablet" formulation when describing a lozenge formulation. To the contrary, the instant Application appears to treat all lingual delivery systems as equivalent (U.S. 2019/0151285 at [0054]). 
Therefore, a lozenge or other lingual delivery system can be made with a relatively higher concentration of ALA and still have a relatively lower ALA Release Rate.

For these reasons, Applicants argument is unpersuasive. 

Applicants argue that Benjamin teaches the key to creation of the initial limited release lingual formulation lies in the melting points of sugar and isomalt relative to the sublimation temperature of thioctic acid. Applicants state that it is thus clear that the lozenges of Benjamin require the addition of heat. Since the instant claims prohibit the addition of heat, the rejection should be withdrawn.
Examiner disagrees. The only claim that prohibits some amount of heat is claim 10 and it only prevents heat such that one undisclosed ingredient does not melt. Thus, Applicants argument is unpersuasive.  

Applicants argue that the limited release mechanism of Benjamin never increases the rate of active ingredient release. Benjamin teaches it is imperative that the suspension matrix release a limited amount of thioctic acid (ALA) into the mouth at any 
Examiner disagrees. The instant claims do not require a “compression tablet” or a “liquid drop”. Applicants have not defined the recited terms “compressed tablet”, or “sustained release” in the instant application and the special definitions implied by Benjamin for “limited release” and “compression tablet” are not limiting on the instant claims. The teaching of a limited release formulation does not require a single release peak or any specific amount of thioctic acid. Thus, Applicants argument for a teaching away from the instant claims is unpersuasive. 
Further, Benjamin teaches that the dosage form should have a limited release rather than any dose dumping. One of ordinary skill in the art would understand from Benjamin that a high concentration of thioctic acid in the oral cavity causes burning.  Thus, compression tablets which cause a dose dump such as those described by Benjamin are non-preferred. However, dosages which release the active agent in a limited release fashion are desired. Examiner notes that a lozenge, to be a desired form of dosage according to Benjamin, is generally known as “a small medicinal tablet”. Lozenges are generally made by molding or compression.  Thus, Applicants position that one of ordinary skill in the art following Benjamin would not find it obvious to make a compressed tablet is unpersuasive because that (lozenge) is the preferred dosage form of Benjamin. The totality of the evidence indicates that forming a lozenge, whether compressed or molded, is the preferred dosage form of Benjamin. The “tablet” recited in the instant claims is interpreted to include the lozenge of Benjamin.  


Examiner disagrees. Where burn is not an issue, Benjamin suggests using up to 25% thioctic acid. Thus, for patients that can tolerate of the burn or where the dosage form provides a slow enough release to control the burn, a skilled artisan would have found it prima facie obvious to increase the amount of ALA in order to provide the maximum benefit. It is noted that the instant specification teaches subjects administered the dosage form to move the formulation to different parts of the mouth, particularly from cheek to cheek and underneath the tongue during dissolution to prevent excessive buildup of ALA in any single area (U.S. 2019/0151285 at [0080]). It is noted that the instant claims not only fail to limit the burn, but permit steps to compensate for the burn such as moving the dosage around in the mount.  With regard to the preferred ranges, MPEP 2123 states that a reference should be used for all that it teaches or suggests to one having ordinary skill in the art, including non-preferred embodiments. 

Applicants argue that based on a declaration previously submitted, 9% lozenges were found to be 78% unacceptable, so the rejection should be withdrawn. 
Examiner disagrees. The instant claims make no recitation regarding acceptability. The instant claims also make no objective measure with regard to tolerability. Rather, certain dependent claims recite, “the average response in a 


Nonstatutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 10, 14-19, and 23-28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,265,753. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to one of ordinary skill in the art practicing the method taught by the patented claims to administer a hard candy lozenge .


Double Patenting Remarks

Applicants argue that the cited patent specification teaches away from the instant claims because it teaches that compressed tablets dose dump. 
Examiner disagrees. Applicants seem to be making a distinction between tablets and lozenges, which is not specified in the instant claims. Under the broadest reasonable interpretation, the instantly recited tablet is interpreted to include the lozenge of the cited patent. One of skill in the art of making lozenges would find it prima facie obvious to make them by compression. Thus, Applicants argument is unpersuasive. 

Applicants argue that the patented claims require heating to 300ºF and 1-6% ALA by mass.
Examiner disagrees. MPEP 2144.05 teaches that overlapping, approaching and similar ranges are prima facie obvious. Further, the instant claims do not prohibit heating to 300ºF. Accordingly, the rejection is maintained. 




Conclusion
No claims are allowed. Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612